DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “attachment point compris[ing] two or three additional hooks” as set forth in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 12-20 are objected to because of the following informalities:  
It appears as if the word “comprise” (claim 12, line 13) should be replaced with the word - - comprises - -.  Appropriate correction is required.
It appears as if the first instance of the word “first” should be deleted (claim 14, line 1).
It appears as if one instance of the phrase “wherein a perimeter of each of said plurality of honeycomb shaped holes” (claim 20, lines 2-3) should be deleted.
Claims not specifically addressed are objected to as being dependent upon an objected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites “means for strengthening an area long a perimeter of each of said hooks” in the last line.  Applicant’s original disclosure does not describe a strengthened area along a perimeter of the hook.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “ a second hook-shaped anchoring implement formed by said anchoring tip, second single hook and said second inner portion” in the second to last paragraph.  It is not clear if applicant is referring to the first anchoring tip or the second anchoring tip.  Clarification is required. Applicant may wish to consider replace the phrase with - - a second hook-shaped anchoring implement formed by said second anchoring tip, said second single hook and said second inner portion - -.
Claim 1 recites “the other proximate end” (claim 1, line 15).  This phrase lacks sufficient antecedent basis.
Claims 2-3 and 9 each recite the phrase “wherein said additional hook may enable to attach to additional strap implements” in lines 4-5.  It is not clear what is being enabled.  It appears Applicant intends to recite how said additional hook may enable said anchoring implement to attach to additional strap implements however clarification is required.
Claims 4, 7, 13 each recite “wherein said first and second anchoring tip segment comprises a generally flattened first and second anchoring tip segment” in lines 5-6.  This phrase is not clear.  It appears Applicant intends to recite that each of said first and second anchoring tip segments comprise a generally flattened portion, however, the redundant use of the phrase “anchoring tip segment” makes the phrase as currently worded unclear.
Claim 5 recites the phrase “said first end portion and second end portion” in line 3.  This phrase lacks sufficient antecedent basis.
Claim 10 recites “said strap implement comprises a plurality of honeycomb shaped holes” in line 2.  It is unclear if these holes are in addition to the strap hole portions initially recited in claim 1, or if Applicant is intending to further limit the strap hole portions as honeycomb shaped.  Clarification is required.

The claim limitation “means for linking” (claim 11) uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim (see lines 4-13). It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because it is not clear how the linking means interacts with the means for strapping.
**If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims not specifically addressed are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeill (US 2005/0251967).  With respect to claim 11, McNeil discloses a device kit consisting of: means for strapping, wrapping or organizing objects or things (100.2) and means for linking (100.1) two or more strapping means (See Figures 13 and 14); wherein said linking means comprises a connection portion (i.e. body of main body portion of means for linking 100.1) having a first end and a second end; said linking means further comprises a first V shaped implement (28) being disposed at said first end; said linking means further comprises a second V shaped implement (28) being disposed at said second end; wherein said first V shaped implement is configured as hooks (i.e. one on each side of the V shaped implement (28)) and said second arrow shaped implement is configured as hooks (i.e. one on each side of the V shaped implement); means for receiving said hooks (130).  McNeil does not disclose a single embodiment comprising the means for allowing said means for strapping to be cut and means for strengthening an area long a perimeter of each of said hooks.  It would have been obvious to modify the body portion of strap implement (100.2) to include spaced apart strap hole portions which defined a cutting section and strengthened areas around the holes for supporting the hooks as shown in the embodiment with element (10).  McNeil himself explains in paragraph [0047] that it is understood that alternative combinations of two or more of the individual features are considered.  Adding such a cutting portion would provide for a more flexible section of strap along the length promoting tighter bends if needed for the strapping application.  Adding hook support areas around the holes promotes the life of the device by reducing tearing force around the hole portions.

Allowable Subject Matter
Claims 1-10 and 12-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:  With respect to claims 1 and 12, the prior art of record, neither singly or in obvious combination, discloses a device comprising: a strap implement comprising a plurality of strap hole portions, a first arrow shaped tip at a proximate end; a first arrow shaped strap tip hole at said proximate end; a second arrow shaped strap tip at another proximate 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Applicant’s amendment has been considered in its entirety.  Remaining issues are detailed above.  Applicant’s amendment has given rise to additional 112 1st and 2nd paragraph issues that require clarification.  The Examiner, however, has found Applicant’s claims amendments overcome the previously applied prior art rejections as best understood and therefore claims 1-10 and 12-20 are indicated as having allowable subject matter set forth above.  
Claim 11 remains rejected over McNeil.  In the broadest sense, first and second ends of said means for linking (100.1) are V-shaped, given the outer peripheral shape of each end.  The holes (130) constitute means for receiving said hooks.  As set forth in the previous rejection, the means for linking, set forth in claim 11, is not set forth with specificity in Applicant’s specification beyond what is claimed in claim 11.  Given that McNeil reads on claim 1 and Applicant’s specification does not provide any specific equivalents for the “means for linking” beyond what is required by the claim in general, the Examiner contends that McNeil reads on the claim given that his element (100.2) constitutes a means for linking.  Applicant again argues that McNeil does not teach, suggest or render obvious only and all the limitations recited in claim 11.  Again, what applicant intends to equate to his means for strapping and means for linking is not clear given the structure that is recited in the claims and given the fact that the specification does not specifically set forth what constitutes such means for strapping or means for linking.  The Examiner maintains that McNeil discloses a means for strapping (100.2) and a means for linking (100.2).  These are the only two elements disclosed in Figures 13 and 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636